Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent Ralph Morton Bernstein is suspended from the practice of law for three years and until he makes restitution of $54,963.83, with interest, plus $4,500 attorney’s fees, to Ina Green. Respondent Ralph Morton Bernstein shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.